ORDER
This matter having been presented to the Court pursuant to Rule l:20-10(b) following a motion for discipline by consent of BRADLEY J. WEIL of NORTH HALEDON, who was admitted to the bar of this State in 1987;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that *46respondent acted unethically in two matters, Salcedo and Ferrazzano;
And the parties having agreed that respondent’s conduct warrants a reprimand;
And the Disciplinary Review Board having reviewed the record pursuant to Rule 1:20 — 10(b)(3) and having determined that respondent’s misconduct violated RPC 1.7 (conflict of interest) and RPC 8.4 (conduct involving misrepresentation);
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s ethics infractions and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of'the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20 — 16(e);
And good cause appearing;
It is ORDERED that BRADLEY J. WEIL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.